RAO, Chief Judge:
The merchandise covered by the protests listed in schedule A, annexed to this decision and made a part thereof, con*168sists of steel strips, assessed with duty at the rate of 10% per centum :ad valorem or at the rate of 9% per centum ad valorem, depending upon the date of entry, puruant to the provisions of paragraph 313 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, or by Presidential proclamation 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presidential proclamation 3479, 97 Treas. Dec. 430, T.D. 55649, as bands and strips of iron or steel, whether in long or short lengths, not specially provided for.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 8% per centum ad valorem, pursuant to the provisions of paragraph 316(a) of said tariff act, as modified by said sixth protocol, for all fiat wires and all steel strips not thicker than % inch and not exceeding 16 inches in width, thicker than 0.01 inch but not thicker than 0.05 inch.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “B” and initialed GKY (Examiner’s Initials) by George K. Yamouchi (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 10%% or 9%% ad valorem under Paragraph 313, as modified, consist of steel strips similar in all material respects to the merchandise involved in Geo. S. Bush & Co. Inc. and Heidner & Co. v. United States, 52 Cust. Ct. 344, Abstract 68544, wherein the Court found said merchandise to be steel in strips not thicker than % inch and not exceeding 16 inches in width, within the scope of Paragraph 316(a), as modified, dutiable at the rate of 8% % ad valorem if thicker than 0.01 inch but not thicker than 0.05 inch under Paragraph 316 (a).
IT IS FURTHER STIPULATED AND AGREED that the record in Geo. S. Bush & Co. Inc., and Heidner & Co. v. United States, 52 Cust. Ct. 344, Abstract 68544, be incorporated in the record of these cases and that the protests be submitted on this stipulation the protests '.being limited to the items marked “B” as aforesaid.
Upon the agreed facts and the cited authority, we hold the mer•chandise here in question, identified by invoice items marked “B” and initialed as aforesaid, to be dutiable at the rate of 8% per centum ad valorem as all flat wires and all steel strips not thicker than % inch and not exceeding 16 inches in width, thicker than 0.01 inch but not thicker than 0.05 inch, pursuant to paragraph 316(a) of said tariff act, as modified, sufra. The claim in the protests to that effect is .sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.